Citation Nr: 1016308	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-10 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for essential hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 10, 1968, to June 
21, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

This appeal was previously denied by the Board in November 
2007, and the Veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  Subsequently, the 
Veteran through his representative and the Secretary of 
Veterans Affairs (the parties) submitted a Joint Motion for 
Remand (Joint Motion) requesting that the Board's decision be 
vacated and remanded.  See August 2009 Joint Motion.  In an 
August 2009 Order, the Court granted the motion and remanded 
the case to the Board for further appellate review.  The case 
now returns to the Board following the Court Order.  

The Board also received additional evidence from the Veteran 
in March 2010 in support of his claim, specifically a private 
medical opinion from Dr. C, dated in November 2009.  This 
evidence was accompanied by a waiver of the Veteran's right 
to initial RO consideration of the new evidence.  38 C.F.R. 
§§ 19.9, 20.1304(c).  Accordingly, the Board will consider 
the new evidence in the first instance in conjunction with 
the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the August 2009 Joint Motion, the parties found that the 
Board had erred in failing to ensure compliance with its 
remand orders, pursuant to Stegall v. West, 11 Vet. App. 268, 
271 (1998), prior to denying the Veteran's claim.  
Specifically, the parties noted that the Board had remanded 
the claim in July 2004 in order for the Veteran to undergo a 
VA medical examination to determine the etiology of any 
hypertension found to be present and requested that the 
examiner address the opinion of Dr. A, dated in October 1998, 
which was contained in the record.  The parties explained 
that, although the Veteran underwent a medical examination in 
December 2006 and the examiner indicated review of the claims 
folder, the examiner did not address or discuss Dr. A's 
opinion as required by the Board's July 2004 remand.  The 
parties further commented that the examiner's failure to 
address Dr. A's opinion was of particular concern because the 
August 2005 VA medical examination was returned as being 
inadequate for rating purposes because that examiner had 
failed to address Dr. A's opinion.  For these reasons, the 
parties agreed that the case should be remanded to the Board 
to obtain an examination consistent with the Board's July 
2004 remand instructions.  

Thus, because the parties to the Joint Motion have determined 
that the Veteran must be afforded with a medical examination 
and nexus opinion that specifically addresses Dr. A's October 
1998 opinion in connection with the Veteran's claim for 
service connection of hypertension, this case must be 
remanded for further evidentiary development.       

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another 
medical examination for his claimed 
essential hypertension.  The claims file, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner must state whether 
the Veteran has demonstrated 
essential hypertension at any time 
since filing his claim in April 
2002.  If the Veteran is not shown 
to have a diagnosis of essential 
hypertension, the examiner should 
thoroughly explain the basis for 
that opinion.  Note that judicial 
precedent provides that the 
requirement that a "current" 
disability be present is satisfied 
when a claimant has a disability at 
the time a claim for VA disability 
compensation is filed or during the 
pendency of that claim.  

b.  If current essential 
hypertension is found based on 
review of the claims folder and 
examination of the Veteran, the 
examiner must state whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that such identified hypertension 
was caused by, or was initially 
manifested during, the Veteran's 
active military service, to include 
consideration of any symptomatology 
shown therein or any incident or 
event therein, or within the year 
following discharge from service; OR 
whether such causation or initial 
manifestation is unlikely (i.e., 
less than a 50-50 probability).  

c.  If, and only if, essential 
hypertension is determined to have 
manifested within the first year 
after discharge from service, the 
examiner must fully discuss the 
symptomatology associated with the 
Veteran's hypertension at that time 
and identify any evidence contained 
in the record that supports the 
conclusion.   

d.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history as it pertains to 
essential hypertension in the 
examination report, and specifically 
address the October 1998 opinion of 
Dr. A as well as the November 2009 
opinion of Dr. C included in the 
claims folder.  The examiner must 
also confirm that the claims folder 
(which comprises two volumes) has 
been reviewed.

e.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

f.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the report, and explain why this 
is so.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given an 
appropriate period of time for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

